      Case: 4:21-cv-01267-PAG Doc #: 10 Filed: 09/13/21 1 of 8. PageID #: 113




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

AN THAI, Derivatively on Behalf of                     Case No.: 4:21-cv-01267
LORDSTOWN MOTORS CORP.,
                                                       Judge: Patricia A. Gaughan


                           Plaintiff,
v.

STEPHEN S. BURNS, PHIL RICHARD
SCHMIDT, JULIO C. RODRIGUEZ, ANGELA
STRAND BOYDSTON, SHANE BROWN,
MICHAEL FABIAN, KEITH A. FELDMAN,
MICHAEL D. GATES, DAVID T.
HAMAMOTO, JUDITH A. HANNAWAY,
STEVEN R. HASH, MICKEY W. KOWITZ,
DARREN POST, JANE REISS, ANDREW C.
RICHARDSON, MARTIN J. RUCIDLO,
DALE G. SPENCER, JOHN VO, AND MARK
A. WALSH,

                           Defendants,

And

LORDSTOWN MOTORS CORP., a Delaware
corporation,

                           Nominal Defendant.


     MOTION TO ENTER SCHEDULING ORDER AND DENY APPLICATION FOR
                         ENTRY OF DEFAULT

       Nominal Defendant Lordstown Motors Corp. (“Lordstown”) respectfully moves the

Court (1) to enter a scheduling order as set forth below or, in the alternative, to set a status

conference, and (2) to deny Plaintiff’s application for entry of default (ECF 7). In support of this

motion, Lordstown states as follows:
        Case: 4:21-cv-01267-PAG Doc #: 10 Filed: 09/13/21 2 of 8. PageID #: 114




          1.     Plaintiff filed the complaint in this action on June 30, 2021. (ECF 1.) Plaintiff

purports to bring the claims derivatively on behalf of Lordstown. (See, e.g., Id. ¶¶ 1, 20.)

Accordingly, the alleged claims, if valid, belong to Lordstown and purportedly are brought for

Lordstown’s benefit. (Id.)

          2.     Four other derivative complaints, each substantially similar to Plaintiff’s

complaint, have been filed in the United States District Court for the District of Delaware. Those

actions have been consolidated as In re Lordstown Motors Corp. Shareholder Derivative

Litigation (1:21-cv-604).1

          3.     All of the filed derivative actions, including this one, are predicated in large part

on the related consolidated securities class action pending in this Court, Rico v. Lordstown

Motors Corp., et al. (4:21-cv-616). Through this derivative action, Plaintiff, purportedly on

behalf of Lordstown, seeks to hold certain individual defendants liable to Lordstown for

allegedly exposing Lordstown to liability in the securities class action (and other related

damages) by causing Lordstown to violate the securities laws. (See ECF 1 at ¶ 20.)

          4.     Plaintiff’s claims therefore assume that Lordstown will be found liable in the

securities class action. However, Lordstown intends to move to dismiss the securities class

action and otherwise to vigorously defend against those claims. For this reason, among others,

Lordstown intends to move to stay all of the derivative actions for some period while it defends

against the securities class action. See, e.g., In re STEC, Inc. Derivative Litig., 2012 WL

8978155, at *4 (C.D. Cal. Jan. 11, 2012) (granting motion to stay derivative action; “[nominal

defendant] STEC may suffer hardship or inequity if it is compelled to proceed in this action

because Plaintiff’s case will likely undermine STEC’s defense in the Federal Securities Class



1
    Three of these four derivative complaints were filed before Plaintiff brought this action.


                                                    2
      Case: 4:21-cv-01267-PAG Doc #: 10 Filed: 09/13/21 3 of 8. PageID #: 115




Action and will likely divert financial and management resources away from that action.

Further, by virtue of bringing this derivative action, Plaintiff is STEC’s fiduciary and has a duty

to act in the company’s best interest. It follows that Plaintiff may proceed with this action only if

and when it is in STEC’s best interest.”) (citation omitted).

       5.      Lordstown’s corporate charter provides that the District of Delaware or the

Delaware Court of Chancery is to be the sole and exclusive forum for certain types of actions,

including but not limited to derivative actions like the one brought by Plaintiff here, unless the

company consents in writing to an alternate forum. Presumably, the other derivative plaintiffs

considered this provision when determining to file their complaints in the District of Delaware.

       6.      Lordstown submits that as this procedurally complex (and potentially expanding2)

derivative litigation continues to evolve, additional coordination, transferring one or more

actions, or other complex-litigation management mechanisms may be required to minimize the

burden on judicial and party resources.

       7.      This Court has entered a stipulated scheduling order in the consolidated securities

class action. (4:21-cv-616, ECF 54.) Pursuant to that order, the plaintiffs filed their consolidated

amended complaint in the securities class action on September 10, 2021, and briefing on the

defendants’ anticipated motion to dismiss is scheduled to be completed on March 3, 2022. (Id.)

       8.      In the consolidated derivative action in the District of Delaware, the court has

entered a stipulated schedule for briefing on Lordstown’s anticipated motion to stay. Briefing is

scheduled to be completed on December 22, 2021. (1:21-cv-604, ECF 24.)




2
  It is common in cases like this one for plaintiffs’ counsel to continue filing related complaints
in multiple forums for several months.


                                                  3
      Case: 4:21-cv-01267-PAG Doc #: 10 Filed: 09/13/21 4 of 8. PageID #: 116




       9.        Counsel for Lordstown has been engaged in discussions with Plaintiff’s counsel

in this action since at least July 12, 2021 concerning initial case management and scheduling

issues, including potential waiver of service on behalf of individual defendants as part of a

reasonable scheduling stipulation.

       10.       Nonetheless, on August 11, 2021, Plaintiff filed an application for entry of default

against Lordstown—the nominal defendant for whose benefit Plaintiff purportedly brought this

action. (ECF 7.) Plaintiff did not notify Lordstown before filing the application. While Plaintiff

represents that it served Lordstown on July 6, 2021 (ECF 5), Plaintiff does not claim to have

served any of the individual defendants against whom Plaintiff actually asserts claims.

       11.       Lordstown has continued its good faith efforts to reach an agreement with

Plaintiff on initial case management issues despite Plaintiff’s stratagem. Lordstown has

proposed a schedule for an amended complaint and briefing on a motion to stay that is similar to

the schedule entered in the District of Delaware action, but with dates slightly extended based on

Plaintiff’s counsel’s stated availability. Specifically, Lordstown has proposed the following

schedule:

                Plaintiff shall file an amended complaint or notice with the Court that Plaintiff is
                 not amending at this time on or before September 17, 2021.

                Defendants shall file their anticipated motion to stay on or before November 1,
                 2021.

                Plaintiff shall file an opposition to the motion to stay on or before December 15,
                 2021.

                Defendants shall file a reply in further support of the motion to stay on or before
                 January 19, 2022.

                If the motion to stay is denied, Defendants shall have sixty (60) days from the
                 date the Court enters its order to answer, move to dismiss, or otherwise respond to
                 the complaint.

Lordstown also has requested that Plaintiff withdraw the application for entry of default.


                                                   4
      Case: 4:21-cv-01267-PAG Doc #: 10 Filed: 09/13/21 5 of 8. PageID #: 117




       12.     Plaintiff has expressed its willingness to agree to the foregoing proposed schedule

and to withdraw the application for entry of default. However, Plaintiff has conditioned its

agreement on additional terms. Plaintiff has demanded that Lordstown agree to limitations on

when it may move to transfer this action. Plaintiff also has demanded that Lordstown agree to

limitations on the bases upon which Lordstown may move to stay this action.

       13.     Despite Lordstown’s good faith efforts to reach an acceptable compromise on

Plaintiff’s demands, Lordstown believes the parties are now at an impasse. In Lordstown’s view,

Plaintiff continues to insist on limitations that appear aimed at serving Plaintiff’s counsel’s

strategic interests as he jockeys for position with other derivative plaintiffs’ counsel, but that

may prove adverse to the interests of judicial efficiency and preserving party resources as this

multi-forum derivative litigation continues to develop. Lordstown therefore requests that the

Court enter Lordstown’s proposed scheduling order or, in the alternative, set a status conference.

       14.     Lordstown also requests that the Court deny Plaintiff’s application for entry of

default. Lordstown has not neglected this action, but instead has been actively engaged in case

management discussions with Plaintiff’s counsel both before and after Plaintiff filed the

application for default. See Rule 55(a) (default requires showing that party “failed to plead or

otherwise defend”) (emphasis added); Jervis B. Webb Co. v. Kennedy Grp., 2007 WL 2951396,

at *1 (E.D. Mich. Oct. 10, 2007) (“A party may avoid the entry of default if it demonstrates that

it ‘intends to defend the suit.’ In making this determination, ‘courts now look beyond the

presence or absence of formal actions to examine other evidence of active representation.’”)

(quoting Lutomski v. Panther Valley Coin Exch., 653 F.2d 270, 271 (6th Cir.1981)). Entry of

default is also improper because Plaintiff’s complaint asserts no claims against Lordstown, the

party that Plaintiff purportedly intends to benefit through this action. See Rule 55(a) (entry of




                                                  5
      Case: 4:21-cv-01267-PAG Doc #: 10 Filed: 09/13/21 6 of 8. PageID #: 118




default applies only to “part[ies] against whom a judgment for affirmative relief is sought”).

Moreover, Plaintiff cannot claim prejudice from any purported delay because Plaintiff has not

served the individual defendants, against whom the complaint actually asserts claims, or

accepted their offer to waive service as part of a reasonable scheduling stipulation.3

       WHEREFORE, Lordstown respectfully requests that the Court enter an order (1) setting

the following schedule: Plaintiff shall file an amended complaint or notice with the Court that

Plaintiff is not amending at this time on or before September 17, 2021; Defendants shall file their

anticipated motion to stay on or before November 1, 2021; Plaintiff shall file an opposition to the

motion to stay on or before December 15, 2021; Defendants shall file a reply in further support

of the motion to stay on or before January 19, 2022; If the motion to stay is denied, Defendants

shall have sixty (60) days from the date the Court enters its order to answer, move to dismiss, or

otherwise respond to the complaint, and (2) denying Plaintiff’s application for entry of default

(ECF 7).




3
 For the same reasons, Lordstown submits that “good cause” would exist to set aside an entry of
default under Rule 55(c).


                                                 6
     Case: 4:21-cv-01267-PAG Doc #: 10 Filed: 09/13/21 7 of 8. PageID #: 119




Dated: September 13, 2021                  Respectfully submitted,



                                           /s/ Douglas L. Shively
                                           Douglas L. Shively (0094065)
                                           Baker & Hostetler LLP
                                           Key Tower, 127 Public Square, Suite 2000
                                           Cleveland, OH 44114
                                           Telephone: 216.621.0200
                                           Facsimile: 216.696.0740
                                           dshively@bakerlaw.com

                                           Douglas W. Greene (pro hac vice forthcoming)
                                           Baker & Hostetler LLP
                                           999 Third Avenue, Suite 3900
                                           Seattle, WA 9814
                                           Telephone: 206.332.1380
                                           Facsimile: 206.624.7317
                                           dgreene@bakerlaw.com

                                           Attorneys for Lordstown Motors Corp.




                                       7
      Case: 4:21-cv-01267-PAG Doc #: 10 Filed: 09/13/21 8 of 8. PageID #: 120




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2021, I caused the foregoing to be electronically

filed with the Clerk of the Court using the CM/ECF system, which will notify all counsel of record.



                                      /s/ Douglas L. Shively
                                     An attorney for Lordstown Motors Corp.




                                                8
